Citation Nr: 1639590	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction to include as secondary to service-connected Diabetes Mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was remanded in November 2015 for another VA examination. Unfortunately, this claim needs to be remanded an additional time. 
 

REMAND

The Veteran had an examination February 2016 which noted that he was diagnosed with erectile dysfunction in 2006 and with hypogonadism/low testosterone in 2007. The examiner found that the Veteran had multiple risk factors for erectile dysfunction including age, diabetes, hypertension, hyperlipidemia, obesity, history of tobacco abuse and low testosterone. The examiner concluded it was not possible to state that one risk factor was the cause of the erectile dysfunction but that "it is at least as likely as not that the primary cause of the Veteran's ED is his low testosterone". Moreover, the examiner opined that "In addition, due to the multiple risk factors which contribute to the development of the Veteran's ED it is less likely than not that the Veteran's ED which was diagnosed at age 57 and with multiple other risk factors was permanently aggravated beyond its natural progression by his service-connected diabetes". Finally, the examiner noted that diabetes was a risk factor but "no more a factor than the other risk factors and is less likely of a factor than his hypogonadism/low testosterone".

The Veteran's August 2016 Brief pointed out that the examiner's opinion was contradictory. Specifically, that the examiner noted there was no one risk factor but yet there was indeed a "primary cause" of the erectile dysfunction. Secondly, the Veteran cited several studies that link diabetes and low testosterone. Thirdly, the Veteran noted that high blood pressure, weight gain and hyperlipidemia were cited as risk factors and are all associated with his service-connected coronary artery disease. Finally, the Veteran noted that the service-connected coronary artery disease has also been found to be a cause of low testosterone. This claim needs to be remanded for an addendum opinion to consider the relationship between service-connected diabetes and low testosterone as well as whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected coronary artery disease. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1. Order an addendum opinion from the February 2016 VA examiner or if he is unavailable, an equally qualified VA examiner may be substituted.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current erectile dysfunction had its onset during active service or whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current erectile dysfunction was (a) caused by and/or (b) aggravated by the Veteran's service-connected diabetes. The examiner should specifically address the Veteran's contentions that low testosterone, which the examiner found to be the "primary cause" of erectile dysfunction, is linked or related to diabetes. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent of more) that the Veteran's current erectile dysfunction was (a) caused by and/or (b) aggravated by the Veteran's service-connected coronary heart disease. The examiner should specifically address the Veteran's contentions that low testosterone, which the examiner found to be the "primary cause" of erectile dysfunction, is linked or related to coronary heart disease. The examiner should also address the Veteran's contention that other noted risk factors for erectile dysfunction are linked to coronary heart disease. 

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided. 

2. Then, readjudicate the issue of service connection for the claimed erectile dysfunction condition. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014)

_______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




